Exhibit 10.9

[exhibit1092006equityi_image1.gif]
SVB FINANCIAL GROUP
2006 EQUITY INCENTIVE PLAN
Adopted by the Board of Directors as of February 21, 2006
Approved by Shareholders as of May 11, 2006, April 21, 2011 and April 26, 2012
Amended by the Compensation Committee of the Board of Directors as of June 29,
2006, April 26, 2007, October 22, 2008, March 7, 2011, December 15, 2011,
January 8, 2014, January 7, 2015 and December 8, 2015 and by the Board of
Directors as of February 22, 2011 and February 21, 2012


1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide incentives to individuals who perform services to the Company,

•
to align with stockholder interests, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.
2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board or any of its Committees, including its
Compensation Committee, as will be administering the Plan, in accordance with
Section 4 of the Plan.
(b)“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

    



--------------------------------------------------------------------------------



(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.
(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(f)“Board” means the Board of Directors of the Company.
(g)“Cause” means:
(i)An act of embezzlement, fraud, dishonesty, or breach of fiduciary duty to the
Company; or
(ii)A deliberate disregard of the rules of the Company which results in loss,
damage or injury to the Company, or
(iii)Any unauthorized disclosure of any of the secrets or confidential
information of the Company, or
(iv)Inducing any client or customer of the Company to break any contract with
the Company or inducing any principal for whom the Company acts as agent to
terminate such agency relations; or
(v)Engaging in any conduct which constitutes unfair competition with the
Company; or
(vi)Any act which results in the Participant being removed from any office of
the Company by any bank regulatory agency.
(h)“Change in Control” means the consummation of any of the following
transactions:
(i)    A merger or consolidation of Silicon Valley Bank (the “Bank”) or the
Company with any other corporation, other than a merger or consolidation which
would result in beneficial owners of the total voting power in the election of
directors represented by the voting securities (“Voting Securities”) of the Bank
or the Company (as the case may be) outstanding immediately prior thereto
continuing to beneficially own securities representing (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total Voting Securities of the Bank
or the Company, or of such surviving entity, outstanding immediately after such
merger or consolidation;
(ii)    The filing of a plan of liquidation or dissolution of the Bank or the
closing of the sale, lease, exchange or other transfer or disposition by the
Bank or the Company of all or substantially all of the Bank’s assets;

-2-

--------------------------------------------------------------------------------



(iii)    Any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company, (B) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their beneficial ownership of stock in the Company, or
(C) the Company (with respect to the Company’s ownership of the stock of the
Bank), is or becomes the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of the securities of the Bank
or the Company representing fifty percent (50%) or more of the Voting
Securities; or
(iv)    Any person (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company, (B) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock in the Bank, or (C) the Company
(with respect to the Company’s ownership of the stock of the Bank) is or becomes
the beneficial owner (within the meaning or Rule 13d-3 under the Exchange Act),
directly or indirectly, of the securities of the Bank or the Company
representing twenty-five percent (25%) or more of the Voting Securities of such
corporation, and within twelve (12) months of the occurrence of such event, a
change in the composition of the Board occurs as a result of which sixty percent
(60%) or fewer of the Directors are Incumbent Directors. For purposes of this
definition, Incumbent Directors will mean Directors who either (A) are Directors
as of the date hereof, (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Directors who are
Incumbent Directors described in (A) above at the time of such election or
nomination, or (C) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Directors who are Incumbent
Directors described in (A) or (B) above at the time of such election or
nomination. Notwithstanding the foregoing, “Incumbent Directors” will not
include an individual whose election or nomination to the Board occurs in order
to provide representation for a person or group of related persons who have
initiated or encouraged an actual or threatened proxy contest relating to the
election of Directors.
(i)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
(j)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 hereof.
(k)“Common Stock” means the common stock of the Company.
(l)“Company” means SVB Financial Group, a Delaware corporation, or any successor
thereto.
(m)“Consultant” means any natural person, including an advisor, engaged by the
Company or its Affiliates to render bona fide services to such entity, provided
the services: (i) are not in connection with the offer or sale of securities in
a capital-raising transaction, and (ii) do not directly promote or maintain a
market for the Company’s securities, in each case, within the meaning of Form
S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only

-3-

--------------------------------------------------------------------------------



those persons to whom the issuance of Shares may be registered under Form S-8
promulgated under the Securities Act.
(n)“Covered Employee” has the meaning given to such term in Section 12(c).
(o)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.
(p)“Director” means a member of the Board.
(q)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(r)“Employee” means any person, including Officers and Directors, employed by
the Company or its Affiliates. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.
(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(t)“Fair Market Value” means, as of any date, the value of Common Stock as the
Administrator may determine in good faith by reference to the price of such
stock on any established stock exchange or a national market system on the day
of determination if the Common Stock is so listed on any established stock
exchange or a national market system. If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock will be determined by the Administrator in good faith.
(u)“Fiscal Year” means the fiscal year of the Company.
(v)“Full Value Award” means an Award granted with an exercise price, if any,
less than the Fair Market Value on the date of grant of such Award and generally
will be in the form of Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units.
(w)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
(x)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(y)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(z)“Option” means a stock option granted pursuant to the Plan.

-4-

--------------------------------------------------------------------------------



(aa)“Outside Director” means a Director who is not an Employee.
(ab)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(ac)“Participant” means the holder of an outstanding Award.
(ad)“Performance Goals” will have the meaning set forth in Section 12 of the
Plan.
(ae)“Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(af)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 11.
(ag)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 11.
(ah)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(ai)“Plan” means this 2006 Equity Incentive Plan.
(aj)“Restricted Stock” means Shares issued pursuant to an Award of Restricted
Stock under Section 9 of the Plan, or issued pursuant to the early exercise of
an Option.
(ak)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 10.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.
(al)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
(am)“Section 16(b)” means Section 16(b) of the Exchange Act.
(an)“Securities Act” means the Securities Act of 1933, as amended.
(ao)“Service Provider” means an Employee, Director or Consultant.
(ap)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 16 of the Plan.

-5-

--------------------------------------------------------------------------------



(aq)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 8 is designated as a Stock Appreciation
Right.
(ar)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(as)“Successor Corporation” has the meaning given to such term in Section 16(c)
of the Plan.
3.Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 16 of the
Plan, the maximum aggregate number of Shares that may be awarded and sold under
the Plan is 7,543,321 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.
(b)    Full Value Awards. Any Shares subject to Full Value Awards will be
counted against the numerical limits of this Section 3 as two Shares for every
one Share subject thereto. Further, if Shares acquired pursuant to any such
Award are forfeited or repurchased by the Company and would otherwise return to
the Plan pursuant to Section 3(c), two times the number of Shares so forfeited
or repurchased will return to the Plan and will again become available for
issuance.
(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units, is forfeited to or
repurchased by the Company, the unpurchased Shares (or for Awards other than
Options and Stock Appreciation Rights, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). With respect to Stock Appreciation
Rights, all of the Shares covered by the Award (that is, Shares actually issued
pursuant to a Stock Appreciation Right, as well as the Shares that represent
payment of the exercise price) will cease to be available under the Plan.
However, Shares that have actually been issued under the Plan under any Award
will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if unvested Shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the exercise price of an Award will not become available for future grant or
sale under the Plan. Shares used to satisfy the tax withholding obligations
related to an Award (other than an Option or Stock Appreciation Right) will
become available for future grant or sale under the Plan. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not result in reducing the number of Shares available for issuance under the
Plan. Notwithstanding the foregoing and, subject to adjustment provided in
Section 16, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Section 422 of the Code, any Shares
that become available for issuance under the Plan under this Section 3(c).

-6-

--------------------------------------------------------------------------------



4.Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder;
(iv)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(v)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(vi)    to modify or amend each Award (subject to Section 6(c) and 21(c) of the
Plan);
(vii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

-7-

--------------------------------------------------------------------------------



(viii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and
(ix)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Shares and such
other cash or stock awards as the Administrator determines may be granted to
Service Providers. Incentive Stock Options may be granted only to employees of
the Company or any Parent or Subsidiary of the Company.
6.Limitations.
(a)    Incentive Stock Option $100,000 Rule. Each Option will be designated in
the Award Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds $100,000, such Options will be treated as Nonstatutory Stock Options.
For purposes of this Section 6(a), Incentive Stock Options will be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted.
(b)    Section 162(m) Limitations. The following limitations shall apply to
Awards under the Plan: during any Fiscal Year, no Employee will be granted: (i)
Options to purchase more than 250,000 Shares; (ii) Stock Appreciation Rights
covering more than 250,000 Shares; (iii) more than an aggregate of 125,000
Shares of Restricted Stock; (iv) more than an aggregate of 125,000 Restricted
Stock Units; and (v) Performance Units having an initial value greater than
$4,000,000, and more than 125,000 Performance Shares.
(c)    Repricings/Modifications. The Administrator may not, without first
obtaining stockholder approval: (A) modify or amend an Option or Stock
Appreciation Right to reduce the exercise price of such Option or Stock
Appreciation Right after it has been granted (except for adjustments made
pursuant to Section 16), or (B) cancel any outstanding Option or Stock
Appreciation Right and immediately replace it with a new Option or Stock
Appreciation Right with a lower exercise price. This will include, without
limitation, a repricing of the Option or Stock Appreciation Right as well as an
exchange program whereby the Participant agrees to cancel an existing Option or
Stock Appreciation Right in exchange for an Option, Stock Appreciation Right or
other Award.
(d)    Outside Director Award Limitations. No Outside Director may be granted,
in any Fiscal Year, Awards covering Shares having an initial value greater than
$500,000. Awards granted to an individual while he or she was an Employee or
Consultant, but not an Outside Director, shall not

-8-

--------------------------------------------------------------------------------



count for purposes of these limitations. The foregoing limitations will be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 16.
(e)    Limitations on Vesting and Acceleration.
(i)    Options and Stock Appreciation Rights. With respect to Options or Stock
Appreciation Rights granted to Employees or Consultants, and except as otherwise
provided in Section 16(c), no Options or Stock Appreciation Rights granted
hereunder shall vest and become exercisable prior to the one (1) year
anniversary of the date of grant (or, if applicable, the date an Employee or
Consultant begins his or her employment or service with the Company or any
Parent or Subsidiary of the Company). Notwithstanding the foregoing sentence and
subject to Section 6(e)(iv), the Administrator, in its sole discretion, may
provide at the time of or following the date of grant for accelerated vesting of
an Option or Stock Appreciation Right.
(ii)    Full Value Awards. With respect to Full Value Awards granted to
Employees or Consultants, and except as otherwise provided in Section 16(c),
Full Value Awards will not vest more rapidly than one-third (1/3rd) of the total
number of Shares subject to the Full Value Award each year from the date of
grant (or, if applicable, the date an Employee or Consultant begins his or her
employment or service with the Company or any Parent or Subsidiary of the
Company), unless the Administrator determines that the Full Value Award is to
vest upon the achievement of performance criteria and the period for measuring
such performance will cover at least twelve (12) months. Notwithstanding the
foregoing sentence and subject to Section 6(e)(iv), the Administrator, in its
sole discretion, may provide at the time of or following the date of grant for
accelerated vesting for Full Value Awards.
(iii)    Vesting of Awards Granted to Directors. Awards that are granted on an
annual basis to Directors following the Company’s Annual Meeting of
Stockholders, shall become fully vested no earlier than the last day of the
Director’s then current annual term of service as a member of the Board.
Notwithstanding the foregoing, Awards granted pursuant to the 5% Limit or Awards
that accelerate in connection with a Change in Control or upon or in connection
with a Director’s termination of service due to death, Disability or retirement
are not subject to the vesting provisions contained in this Section 6(e)(iii).
(iv)    Generally. Awards that result in issuing up to 5% of the maximum
aggregate number of Shares authorized for issuance under the Plan (the “5%
Limit”) may be granted to any one or more Service Providers without respect to
any minimum vesting provisions included in the Plan. Further, all Awards that
have their vesting discretionarily accelerated by the Administrator other than
upon or in connection with a Change in Control or upon or in connection with a
Participant’s termination of service due to death, Disability or retirement, are
subject to the 5% Limit. Notwithstanding the foregoing, the Administrator may,
in its discretion, accelerate the vesting of Awards such that the Plan minimum
vesting requirements still must be met, without such vesting acceleration
counting toward the 5% Limit. The 5% Limit shall be considered as one aggregate
limit applying to the granting of Awards to Service Providers without respect to
Plan minimum vesting requirements and to the discretionary vesting acceleration
of Awards.

-9-

--------------------------------------------------------------------------------



7.Stock Options.
(a)Term of Option. The Administrator will determine the term of each Option in
its sole discretion. Any Option granted under the Plan will not be exercisable
after the expiration of seven (7) years from the date of grant or such shorter
term as may be provided in the Award Agreement. Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option will be five (5)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.
(b)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant. In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than 110% of the Fair Market Value per Share on the date of
grant. Notwithstanding the foregoing provisions of this Section 7(b), Options
may be granted with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.
(ii)Waiting Period and Exercise Dates. Subject to the terms and conditions of
the Plan, at the time an Option is granted, the Administrator will fix the
period within which the Option may be exercised and will determine any
conditions that must be satisfied before the Option may be exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.
(c)Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 16 of the Plan.

-10-

--------------------------------------------------------------------------------



(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
for Cause or as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(v)    Termination for Cause. If a Participant’s status as a Service Provider is
terminated for Cause, then the Option will immediately terminate, and the Shares
covered by such Option will revert to and again become available for issuance
under the Plan.

-11-

--------------------------------------------------------------------------------



(vi)    Other Termination. A Participant’s Award Agreement may also provide that
if the exercise of the Option following the termination of Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would result in liability under Section 16(b), then the Option will terminate on
the earlier of (A) the expiration of the term of the Option set forth in the
Award Agreement, or (B) the 10th day after the last date on which such exercise
would result in such liability under Section 16(b). Finally, a Participant’s
Award Agreement may also provide that if the exercise of the Option following
the termination of the Participant’s status as a Service Provider (other than
upon the Participant’s death or disability) would be prohibited at any time
solely because the issuance of Shares would violate the registration
requirements under the Securities Act, then the Option will terminate on the
earlier of (A) the expiration of the term of the Option, or (B) the expiration
of a period of three (3) months after the termination of the Participant’s
status as a Service Provider during which the exercise of the Option would not
be in violation of such registration requirements.
8.Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. Subject to the provisions of Section 6(b), the
Administrator will have complete discretion to determine the number of Stock
Appreciation Rights granted to any Participant.
(c)    Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than 100% of the Fair Market
Value of a Share on the date of grant.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. The Administrator will determine
the term of each Stock Appreciation Right in its sole discretion. Any Stock
Appreciation Right granted under the Plan will not be exercisable after the
expiration of seven (7) years from the date of grant or such shorter term as may
be provided in the Award Agreement. Notwithstanding the foregoing, the rules of
Section 7(c) also will apply to Stock Appreciation Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

-12-

--------------------------------------------------------------------------------



(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
9.Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 9, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. Subject to the terms and conditions of the Plan, the
restrictions will lapse at a rate determined by the Administrator.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
(i)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under Section
162(m) of the Code, the

-13-

--------------------------------------------------------------------------------



Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals will be set by the
Administrator on or before the Determination Date. In granting Restricted Stock
which is intended to qualify under Section 162(m) of the Code, the Administrator
will follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).
10.Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 10(d), may be left to the discretion of the Administrator.
(b)    Vesting Criteria and Other Terms. Subject to the terms and conditions of
the Plan, the Administrator will set vesting criteria in its discretion, which,
depending on the extent to which the criteria are met, will determine the number
of Restricted Stock Units that will be paid out to the Participant. Each Award
of Restricted Stock Units will be evidenced by an Award Agreement that will
specify the vesting criteria, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof. Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
(f)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units which are intended to qualify under Section
162(m) of the Code, the Administrator will follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Award under Section 162(m) of the Code (e.g., in determining the Performance
Goals).



-14-

--------------------------------------------------------------------------------



11.Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. Subject to the
provisions of Section 6(b), the Administrator will have complete discretion in
determining the number of Performance Units/Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. Subject to the terms and
conditions of the Plan, the Administrator will set performance objectives or
other vesting provisions (including, without limitation, continued status as a
Service Provider) in its discretion which, depending on the extent to which they
are met, will determine the number or value of Performance Units/Shares that
will be paid out to the Participant. The Administrator may set performance
objectives based upon the achievement of Company wide, divisional, or individual
goals, or any other basis determined by the Administrator in its discretion.
Each Award of Performance Units/Shares will be evidenced by an Award Agreement
that will specify the Performance Period, and such other terms and conditions as
the Administrator, in its sole discretion, will determine.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
(g)    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to be qualify under Section
162(m) of the Code, the Administrator will follow any procedures determined by
it from

-15-

--------------------------------------------------------------------------------



time to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
12.Performance Based Compensation Under Section 162(m).
(a)     General. If the Administrator, in its discretion, decides to grant an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the provisions of this Section 12 will control over any
contrary provision in the Plan; provided, however, that the Administrator may in
its discretion grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code to such
Participants that are based on Performance Goals or other specific criteria or
goals but that do not satisfy the requirements of this Section 12.
(b)    Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other incentives under the Plan may
be made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code and may
provide for a targeted level or levels of achievement (“Performance Goals”)
including assets; bond rating; cash flow; cash position; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per Share; economic profit; economic value added; equity
or stockholder’s equity; earnings; revenue; market share; net income; net
profit; net sales; noninterest income as percent of total income; operating
earnings; operating income; profit before tax; ratio of debt to debt plus
equity; ratio of operating earnings to capital spending; results of regulatory
reviews and examinations; return on equity; return on net assets; return on
sales; sales; total return to stockholders; book value; ratio of nonperforming
assets to performing assets; credit quality; loan balances; deposit balances; or
measures of regulatory capital. With respect to the Company as a whole or a
business unit of the Company, any Performance Goals may be: (i) used to measure
specific performance levels or growth over certain performance periods, and (ii)
may be measured relative to a peer group or index. The Performance Goals may
differ from Participant to Participant and from Award to Award. Prior to the
Determination Date, the Administrator, will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to the issuance of an Award, which is
consistently applied and identified in the financial statements, including
footnotes, or the management discussion and analysis section of the Company’s
annual report.
(c)    Procedures. To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m) of the Code, with respect to any
Award granted subject to Performance Goals, no later than the Determination
Date, the Administrator will, in writing, (a) designate one or more Service
Providers who would be considered a “covered employee” within the meaning of
Section 162(m) of the Code (hereinafter a “Covered Employee”), (b) select the
Performance Goals applicable to the Performance Period, (c) establish the
Performance Goals, and amounts or methods of computation of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Goals and the amounts or methods of computation
of such Awards, as applicable, to be earned by each Covered Employee for such

-16-

--------------------------------------------------------------------------------



Performance Period. Following the completion of each Performance Period, the
Administrator will certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amounts
earned by a Covered Employee, the Administrator will have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period. A Participant will be eligible to receive payment pursuant
to an Award for a Performance Period only if the Performance Goals for such
period are achieved.
(d)    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Participant and is intended to constitute
qualified performance based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m) of the Code) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.
13.Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A of the Code, except as otherwise determined in the
sole discretion of the Administrator. Each payment or benefit under this Plan
and under each Award Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Plan and
each Award Agreement under the Plan is intended to meet the requirements of
Section 409A of the Code and will be construed and interpreted in accordance
with such intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A of the Code, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A of the Code.
14.Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Participant who is an Employee will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company of the Affiliate employing the
Participant or (ii) transfers between locations of the Company or between the
Company and its Affiliates.
For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months and one day
following the commencement of such leave any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.
15.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other

-17-

--------------------------------------------------------------------------------



than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.
16.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Sections 3, 6, 7, 8, 9, 10, and 11.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger of the Company with or into
another company or Change in Control, each outstanding Award will be assumed or
an equivalent option or right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation (the “Successor Corporation”).
In the event that the Successor Corporation refuses to assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock will lapse, and, with respect to Restricted
Stock Units, Performance Shares and Performance Units, all Performance Goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a Change in Control, the Administrator will notify the Participant
in writing or electronically that the Option or Stock Appreciation Right will be
fully vested and exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of

-18-

--------------------------------------------------------------------------------



the Successor Corporation, the Administrator may, with the consent of the
Successor Corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Share or Performance Unit, for each Share
subject to such Award (or in the case of Performance Units, the number of
implied shares determined by dividing the value of the Performance Units by the
per share consideration received by holders of Common Stock in the Change in
Control), to be solely common stock of the Successor Corporation equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.
Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
Notwithstanding anything in this Section 16(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A of the Code and if the
change in control definition contained in the Award Agreement does not comply
with the definition of “change of control” for purposes of a distribution under
Section 409A of the Code, then any payment of an amount that is otherwise
accelerated under this Section 16 will be delayed until the earliest time that
such payment would be permissible under Section 409A of the Code without
triggering any penalties applicable under Section 409A of the Code.
17.Tax Withholding
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
cash or Shares having a Fair Market Value equal to the amount required to be
withheld, (c) delivering to the Company already-owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of Shares otherwise deliverable to the Participant through
such means as the Administrator may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld. The
amount of the withholding requirement will be deemed to include any amount which
the Administrator agrees may be withheld at the time the election is made, not
to exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

-19-

--------------------------------------------------------------------------------



18.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
19.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
20.Term of Plan. Subject to Section 24 of the Plan, the Plan will become
effective upon its adoption by the Administrator. It will continue in effect
until April 24, 2024, unless terminated earlier under Section 21 of the Plan.
21.Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
22.Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
23.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any

-20-

--------------------------------------------------------------------------------



liability in respect of the failure to issue or sell such Shares as to which
such requisite authority will not have been obtained.
24.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.
25.Clawback Policy. Notwithstanding anything contained herein to the contrary,
all Awards granted under the Plan will be subject to the terms and conditions of
any clawback policy adopted by the Company and as may be in effect from time to
time, which will survive the Participant’s termination as a Service Provider.



-21-